Opinion of the Court, the Hon. George W. Pleasants, Judge. Assumpsit on two promissory notes of appellant for $5,000 and $1,650, respectively, dated September 8, 1891, payable six months from date, to the order of Standiford Brothers, and by them assigned to appellees for value, and before maturity, being two of the notes involved in the case of Scott v. Gilkey, decided at this term. They purported to bear interest at five per cent “ after due,” and the defense on the merits was, that when delivered by appellant they bore interest “from date,” and that afterward, and without his knowledge or consent, the change was'made from date to "due. The technical objection of a variance in description of the notes as declared on and produced in evidence from those really made and delivered, was also urged. Aside from the questions whether they were in fact altered, and whether the alteration, if made, was material, we think it was proved by a preponderance of the evidence that defendant, upon examination of the notes in the hands of plaintiffs, while claiming that they had been altered, unconditionally promised to pay them. This was an adoption of the notes as they then appeared, by which he was thenceforth bound. The case of Goodspeed v. Cutler, 75 Ill. 534, is so like this as to be conclusive, and the judgment on the verdict for plaintiff will therefore be affirmed.